Citation Nr: 1742814	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-51 884	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection for the cause of the Veteran's death is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served his country honorably from August 1952 to August 1954 in the United States Army, and from February 1969 to October 1974 in the United States Air Force.  He died in January 2010.  The Appellant is the Veteran's surviving spouse, and she is seeking dependency and indemnity compensation for the cause of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A February 2012 rating decision denied a claim for service connection for the cause of the Veteran's death, and the appellant did not file a substantive appeal.  Since that time, new evidence has been received which is material to the contention that the Veteran's cancer that caused his death was related to his service. 

CONCLUSION OF LAW

The February 2012 rating decision, which denied service connection for the cause of the Veteran's death, is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant filed a claim for service connection for the cause of the Veteran's death in November 2010.  She contended that the Veteran's cause of death, cholangiocarcinoma (bile duct cancer), was due to a parasitic infection contracted during his service abroad.  The RO denied that claim in a February 2012 rating decision because it found that the medical evidence of record failed to show that the Veteran's cause of death was related to his military service.  The February 2012 rating decision cited a January 2012 VA medical opinion finding that it was less likely than not that the Veteran contracted liver fluke worm, a parasitic infection, during his service in Spain and Morocco, or that such an infection contributed to his cause of death, cholangiocarcinoma.  The February 2012 rating decision also cited the absence of cholangiocarcinoma or any associated condition in the Veteran's service treatment records.  The Appellant filed a notice of disagreement in March 2012, contending that the Veteran told her that his unit flew secret missions from Thailand and Vietnam.  Furthermore, in August 2012, the Appellant submitted a statement asserting that the Veteran told her that he had served in Thailand, specifically at Korat and U-Tapao.  The RO issued a statement of the case (SOC) in April 2013 that continued the denial.  The SOC reiterated the reasoning of the February 2012 rating decision and also found that DD 214's of record did not reflect any foreign service in Vietnam or Thailand.  The Appellant did not file a substantive appeal and the February 2012 rating decision became final.  38 C.F.R. §§ 20.302(b); 20.110 (2016).
The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  38 C.F.R. § 3.156(a) provides:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Credibility must be presumed in petitions to reopen.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that, in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  Since the February 2012 rating decision, in June 2013, the Appellant submitted a buddy statement by H.C.S. indicating that he was a combat Vietnam veteran who served with the Veteran during temporary duty in Thailand at Korat Air Force Base in 1970.  H.C.S. stated that both he and the Veteran served on temporary duty in this region during the Vietnam War on several occasions.  Furthermore, the RO obtained additional service personnel records in March 2016 reflecting various periods of foreign temporary duty service at unidentified (or unidentifiable) locations during the Veteran's period of active duty from February 1969 to October 1974, during the Vietnam War Era.  Moreover, a medical article cited in the Appellant's representative's August 2017 brief shows that exposure to dioxins (a pollutant associated with herbicide agents) has been found to be a possible risk factor for the Veteran's specific type of cancer.  Moreover, although the RO considered some VA treatment records from February 2009 in the February 2012 rating decision, it did not consider a specific February 2009 VA treatment note received by the RO in August 2016 showing the Veteran's report of Agent Orange exposure when seeking treatment for a skin condition.  Compare VA treatment records received November 2010 (VBMS) with VA treatment records received August 2016 (Virtual VA).   

This evidence is new and material because it was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim.  When viewed together and in light of previously submitted evidence (including service records showing the Veteran's military occupational specialty (MOS) of aircraft maintenance technician and hostile fire pay certifications from his Vietnam War Era service), and when the credibility of the aforementioned lay statements is presumed, this new evidence supports the theory that the Veteran may have been exposed to herbicide agents during temporary duty service during the Vietnam Era either in Vietnam or Thailand at a Royal Thai Air Force Base on or near the bases' perimeters and/or the flight lines.  The medical article cited by the Appellant's representative also suggests a possible link between such herbicide exposure and the specific type of cancer that caused the Veteran's death. 

Therefore, the Board finds that the additional evidence is new and material to reopen the Appellant's claim for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.156.  Accordingly, the claim is reopened.  To that extent only, the appeal is granted.  

For the reasons discussed below, the issue of entitlement to service connection for the cause of the Veteran's death must be remanded for further development. 


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the claim is reopened.  


REMAND

The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary.

The Veteran's death certificate indicates that his immediate cause of death was cholangiocarcinoma (bile duct cancer).  The Appellant and her representative contend that the Veteran's cholangiocarcinoma was due to various chemical exposures during service, including herbicide agent exposure during his foreign temporary duty service, which they assert was in either Thailand or Vietnam.  Furthermore, a February 2009 VA treatment record showing complaints and treatment of a skin condition show that the Veteran reported to a treating provider that he believed he had been exposed to Agent Orange.  

Cholangiocarcinoma was not service-connected at the time of the Veteran's death and is not presumptively related to exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  While cholangiocarcinoma is not listed as a presumptive disease under 38 C.F.R. § 3.309(e), the Appellant may nonetheless prevail on a direct service connection theory.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

VA's Adjudication Procedures Manual requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, including the U-Tapao and Korat Royal Thai Air Force Bases.  See M21-1, IV.ii.1.H.5.a., b.  Specifically, those protocols direct that if a veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  See id. at IV.ii.1.H.5.b.  

Service records show that the Veteran's MOS during his period of active duty from February 1969 to October 1974, when he mostly served at Air Force bases in the U.S., included aircraft maintenance technician, flight line controller, and ground crew member.  As discussed above, in August 2012, the Appellant submitted a statement asserting that the Veteran told her that he had served in Thailand, specifically at Korat and U-Tapao.  Furthermore, in June 2013, the Appellant submitted a buddy statement by H.C.S. indicating that he was a combat Vietnam veteran who had served with the Veteran during temporary duty in Thailand at Korat Air Force Base in 1970.  H.C.S. stated that both he and the Veteran had served on temporary duty in this region during the Vietnam War on several occasions.  Although the Veteran's service records show foreign temporary duty for four days in August 1969, four days in October 1969, and fifteen days in October 1971, these records do not clearly indicate the locations and circumstances of such service.  Therefore, at this time, the Board cannot verify the Appellant's and her representative's contentions regarding the Veteran's possible herbicide exposure in Vietnam or Thailand during the Vietnam War Era.  Furthermore, the Appellant submitted certifications of the Veteran's receipt of hostile fire pay in December 1971 and on various dates from approximately January to June 1973.  Although the Appellant's representative contended in a brief that these records verified the Veteran's Vietnam service in 1973, as these certifications and other service records in the claims file do not contain the specific locations and circumstances of such service, further development is needed to verify that contention.  

Accordingly, upon remand, the RO must attempt to obtain outstanding service records (including performance evaluation reports) and unit records from the Veteran's period of active duty service from February 1969 to October 1974 to attempt to verify the Appellant's contentions regarding the Veteran's exposure to herbicide agents during foreign temporary duty service in Vietnam or Thailand (specifically at either Korat or U-Tapao Royal Thai Air Force Base on or near the bases' perimeters and/or flight lines).  Although service records currently of record show that various performance evaluation reports were done during that period of active duty service, the reports themselves are not of record.

If the RO is able to verify the Veteran's in-service herbicide exposure, then it should request an addendum medical opinion to determine whether his cause of death, bile duct cancer, was related to such exposure.  Although a medical opinion was provided in 2012, the examiner did not consider this theory.  

Furthermore, the Appellant also contended in a September 2014 statement that the Veteran's bile duct cancer was caused by radiation exposure during service when he flew on B-52 planes.  The RO's attempts to verify that contention included attempting to obtain relevant service records (including a DD Form 1141, Record of Exposure to Ionizing Radiation) from both the Army and the Air Force, and relevant personnel records.  Those efforts were not successful.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate institutions to obtain the Veteran's records from his U.S. Air Force units from his period of active duty service from February 1969 to October 1974 - (1) 22 Organization Maintenance Sq. (OMS) SAC, and (2) 456 Organization Maintenance Sq. (OMS) SA - to attempt to verify whether: (a) the Veteran was exposed to herbicide agents during temporary duty in Vietnam and/or Thailand (specifically, Korat Royal Thai Air Force Base and/or U-Tapao Royal Thai Air Force Base, on or near the bases' perimeters and/or flight lines); or (b) the Veteran was exposed to radiation during active service.  Associate all efforts to obtain this information and any responses with the record.  

2. Contact the appropriate institutions to request the Veteran's outstanding service personnel records from his period of active duty service from February 1969 to October 1974, including all performance evaluation reports, to attempt to verify whether the Veteran was exposed to herbicide agents during temporary duty in Vietnam and/or Thailand (specifically, Korat Royal Thai Air Force Base and/or U-Tapao Royal Thai Air Force Base, on or near the bases' perimeters and/or flight lines).  Associate all efforts to obtain this information and any responses with the record.

3. Then, ONLY AFTER completing the development requested above, to the extent possible, proceed with the following instructions.  

4. If the development requested above verifies the Veteran's herbicide exposure during the Vietnam Era, then, return the claims file to the 2012 VA examiner (or to another examiner if that person is no longer available) for an addendum medical opinion.  The examiner should provide an opinion regarding whether the Veteran's cause of death, cholangiocarcinoma (bile duct cancer), was at least as likely as not incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g., Agent Orange).

The examiner should address the article regarding possible risk factors of cholangiocarcinoma, including dioxin exposure, cited in the Appellant's representative's August 2017 brief.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. If the development requested above verifies the Veteran's radiation exposure during service, then, the RO should complete all appropriate development under 38 C.F.R. § 3.311.

6. After completing the above and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


